            Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
CHRISTINA LEMOINE                                                     18 CIV. 08804 (PAC)

                          Plaintiff,
                                                                      JOINT MOTION
                 -        against -                                   TO APPROVE
                                                                      SETTLEMENT
LIV UNLTD, LLC
                           Defendant.
-------------------------------------------------------------X




                                       PRELIMINARY STATEMENT

        The parties, through their undersigned counsel, jointly submit this memorandum in

support of their joint motion for (1) approval of the settlement of this Fair Labor Standards Act

matter as set forth in the accompanying Settlement Agreement and General Release, and (2) for

the Court to “so order” the proposed Stipulation and Order of Dismissal, dismissing this action

with prejudice, which has been executed by counsel for the parties to this matter. For all of the

reasons that follow, the parties respectfully request that the Court grant the instant application in

its entirety on the grounds that the settlement in this FLSA action represents a reasonable

compromise of a bona fide dispute and a fair distribution of the settlement proceeds.



                        FACTUAL AND PROCEDURAL BACKGROUND

        This is an action to recover for intermittent and irregular payments under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), unlawful retaliation pursuant to Fair Labor

Standards Act, 29 U.S.C. § 215(a)(3) et seq. and failure to provide notice under the Wage Theft
            Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 2 of 9



Prevention Act, New York Labor Law § 195(1) et seq. Defendant provides concierge, wellness

and fitness services for well-to-do individuals, as described at its website, https://livunltd.com.

       In her Complaint, Plaintiff alleges that she was a swim instructor for Defendant. She

generally worked at private clubs contained in upscale facilities located in posh apartment

buildings in New York City. Plaintiff contends that she was hired on February 4, 2013 by Olga

Perez (“Perez”), Defendant’s Resident Experience Manager (“REM”), at 220 Trump Place

(“220”) in New York City.

       Plaintiff contends that, at no time when or after she was hired, did she receive notice

indicating who would be paying her, her rate of pay, her overtime rate of pay, the corresponding

pay period, whether and which allowances would or could be taken (tips, meals and the like) or

any other similar information.

       Plaintiff charges that on repeated occasions during the five- and one-half years she

worked for Defendant, she was underpaid, paid late, paid in segments or not paid at all. Plaintiff

claims that she was required repeatedly and systematically to contact Defendant during many

pay periods to adjust the amount on her paycheck upward, demand her paycheck or demand

additional funds to match the time she worked. On the basis of these allegations, Plaintiff argues

that she makes out a prima facie case for breach of the FLSA.

       While Defendant has not yet been formally been served with or answered the Complaint,

Defendant disputes Plaintiff’s allegations in this action, and categorically denies any and all

liability with respect to all of Plaintiff’s claims. Defendant specifically notes that any claimed

issues with Plaintiff’s pay that were brought to its attention were investigated and appropriately

resolved.
          Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 3 of 9



       On or about February 11, 2019, the parties made a joint application the Court to approve

a written settlement agreement memorializing the parties’ resolution of this action (the

“Agreement”). On April 24, 2019, the Court directed the parties to renew this motion upon

correctly certain deficiencies in the Agreement and to submit a record of time spent by plaintiff’s

counsel on prosecuting this civil action. Specifically, the Court took issue with the Agreement’s

inclusion of mutual general release, and its non-disparagement and confidentiality provisions.

The Court’s decision is attached herewith as Exhibit 3.




                               Settlement Terms and Conditions

       The parties have evaluated their respective positions and the significant time and expense

of continued litigation. All parties wish to avoid the considerable uncertainty and risks of

litigation, as well as the expense and length of continued proceedings necessary to prosecute and

defend this matter and the related state-court matter. The Agreement, as revised and now

presented to the Court for further review (the “Revised Agreement”), is the product of arms-

length negotiations between experienced counsel over several days and phone calls. The Revised

Agreement provides substantial relief to plaintiff equaling her total wages from Defendant for

2018 and it eliminates the risks both sides would bear if litigation of the FLSA and Labor Law

claims continued to resolution on the merits. The parties’ settlement of this action - a bona fide

dispute - is fair and reasonable and should be approved by this Court. A copy of the Revised

Agreement is annexed as Exhibit 1, redlined to indicate changes from the initial Agreement. A

clean copy of the Revised Agreement, without redlining, is also annexed as Exhibit 4.

       The agreement calls for plaintiff to receive, $15,686.83 and for plaintiff’s counsel to
           Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 4 of 9



receive $7,843.41 for attorney’s fees and costs of the action. Attached as Exhibit 2 is a printout

of a mock invoice from counsel’s billing software demonstrating hours worked, rate, date and

tasks performed. The parties regard the former figure as a reasonable compromise given the risk

of loss discussed above. The latter figure represents one-third of the settlement amount with

counsel bearing all costs, a substantial discount from counsel’s hourly fee. The court will note

that Plaintiff’s counsel has represented his client at a substantial discount from his ordinary and

reasonable rate.

       In accord with this Court’s decision, in the Revised Agreement, the parties have agreed to

tender revised mutual releases to one another, with Plaintiff releasing solely any wage and hour

claims that were or could have been asserted against Defendant in the Action, and Defendant

releasing Plaintiff from any claims reasonably relating to or arising out of the wage and hour

claims that were or could have been asserted in the Action. The confidentiality, non-

disparagement provisions, as well as other limiting clauses, have also been modified to comport

with the Court’s mandate.


                                       LEGAL ANALYSIS

POINT I.       COURT APPROVAL OF THE SETTLEMENT IS REQUIRED

       Proposed settlements under the FLSA require court approval because private settlements

under the FLSA will not effectuate a valid release. Cheeks v. Freeport Pancake House, Inc.,

2015 U.S. App. LEXIS 13815 at * 5 (2d Cir. Aug. 7, 2015). Federal courts routinely allow

employees seeking to settle and release FLSA claims to do so pursuant to a judicially-supervised

settlement. Le v. SITA Information Networking Computing USA, Inc., 2008 U.S. Dist. LEXIS

46174 at *2 (E.D.N.Y. June. 12, 2008). When parties bring a proposed settlement of an FLSA
           Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 5 of 9



claim before a court, the court must scrutinize the settlement to determine whether it is a fair and

reasonable resolution of a bona fide dispute. Lliguichuzhca v. Cinema 60, LLC, 2013 U.S. Dist.

LEXIS 79543 at *4 (S.D.N.Y. June 5, 2013). Generally, there is a “strong presumption in favor

of finding a settlement fair...” Id.



POINT II.       APPLICABLE STANDARDS

        The FLSA places strict limits on an employee’s ability to waive claims “for fear that

employers would [otherwise] coerce employees into settlement and waiver.” Wolinsky v.

Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Accordingly, an employee may not

waive or otherwise settle an FLSA claim for unpaid wages for less than the full statutory

damages unless the settlement is supervised by the Secretary of Labor or made pursuant to a

judicially supervised stipulated settlement. Id.

        Where an FLSA settlement provides for payment of less than full statutory damages,

before a district court enters judgment, it must scrutinize the settlement agreement to determine

that the settlement is fair and reasonable. Id. (noting that “several circuits have opined that courts

may enter judgments on a basis that does not require full payment of liquidated damages after

scrutinizing the proposed settlements for fairness”). In determining whether the proposed

settlement is fair and reasonable, a court should consider the totality of circumstances, including

but not limited to the following factors: (1) the plaintiff’s range of possible recovery; (2) the

extent to which “the settlement will enable the parties to avoid anticipated burdens and expenses

in establishing their respective claims and defenses”; (3) the seriousness of the litigation risks

faced by the parties; (4) whether “the settlement agreement is the product of arm’s-length

bargaining between experienced counsel”; and (5) the possibility of fraud or collusion. Id. Where
           Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 6 of 9



a proposed settlement of FLSA claims includes the payment of attorney’s fees, the court must

also assess the reasonableness of the fee award. Id. Courts often award attorney’s fees by the

lodestar method, i.e., a reasonable hourly fee multiplied by the hours reasonably expended.

Courts often award attorney’s fees as a percentage of the total fund in lieu of using the lodestar

method. Id. In this case, counsel seeks approval of a negotiated fee that is a standard

contingency fee, except that counsel is also bearing all costs and fees, including without

limitation, the filing fee.

        The payment of $23,530.24 as damages reflects a reasonable compromise in view of the

possible recovery and both sides’ risk of loss. It is equal to the highest year’s compensation

Plaintiff received during her employment by Defendant. Had the matter gone to trial, plaintiff

would have probably had a likely recovery of $10,000 in non-FLSA damages under New York

State Wage Theft Prevention Act. NY Labor Law 215. It is not clear how much Plaintiff would

have received from her FLSA claim, given she could no longer allege damages, other than the

time value of the compensation she did eventually receive.

        In considering an FLSA settlement submitted for approval, courts must consider whether

the agreement reflects a “reasonable compromise of disputed issues [rather] than a mere waiver

of statutory rights brought about by an employer’s overreaching.” Le v. SITA Info. Networking

Computing USA, Inc., 2008 U.S. Dist. LEXIS 46174 at *2 (citing Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1354 (11th Cir.1982)). Thus, courts routinely approve FLSA

settlements when, as here, they are reached as a result of contested litigation to resolve bona fide

disputes. See Beckman v. KeyBank, N.A., 2013 U.S. Dist. LEXIS 60894, at *17 (S.D.N.Y. April

29, 2013); Reyes v. Altamarea Grp., LLC, 2011 U.S. Dist. LEXIS 115984, at *16-17 (S.D.N.Y.

Aug. 16, 2011); Diaz v. Scores Holding Co., 2011 U.S. Dist. LEXIS 112187, at *6-7 (S.D.N.Y.
          Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 7 of 9



July 11, 2011) (collecting cases). Typically, courts regard the adversarial nature of a litigated

FLSA case to be an adequate indicator of the fairness of the settlement. Reyes, 2011 U.S. Dist.

LEXIS 115984 at *16-17.

       If the proposed FLSA settlement reflects a reasonable compromise of contested issues, it

should be approved. Id. “Arm’s length bargaining between represented parties weighs in favor

of finding a settlement reasonable.” Lliguichuzhca, 2013 U.S. Dist. LEXIS 79543 at *6.

“Generally, there is a ‘strong presumption in favor of finding a settlement fair,’ as ‘the Court is

generally not in as good a position as the parties to determine the reasonableness of an FLSA

settlement.’” Id. at *4-5.

       Approval of a settlement is warranted where it is the result of “contentious arm’s-length

negotiations, which were undertaken in good faith by counsel . . . and serious questions of law

and fact exist such that the value of an immediate recovery outweighs the mere possibility of

further relief after protracted and expensive litigation.” Reyes v. Buddha-Bar NYC, 2009 U.S.

Dist. LEXIS 27852, at *8 (S.D.N.Y. May 28, 2009).

       Non-disparagement clauses in FLSA settlements are not per se objectionable. Lopez , 96

F. Supp. 3d at 180 n. 65. As Judge Kaplan noted, a settling plaintiff may contract away his right

to say things that are “insulting or calumnious about the defendants.” Id. Even so, a plaintiff may

not lawfully contract away his right to make any negative statement in the absence of a carve-out

for truthful statements about his experience litigating his case. Id. At this Court’s request, the

non-disparagement provision in the Revised Agreement was clarified to comport with that

limitation on permissible non-disparagement agreements, now reading as follows: “For the

avoidance of doubt, the non-disparagement provision set forth in this paragraph 9.1 does not

prevent Plaintiff from making truthful statements concerning her experiences litigating this
           Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 8 of 9



case.”

         While the Agreement as initial proposed included a confidentiality provision which this

Court declined to approve, as shown, the Revised Agreement has excised this provision entirely.

         Nor do plaintiff’s attorneys’ fees present any barrier to approval as clarified in Exhibit 2.

They represent less than one-third of the settlement amount, once counsel’s assumption of costs

is factored in, less than the fee that a number of courts have held is proper. Frank v. Eastman

Kodak Co., 228 F.R.D. 174, 188 (W.D.N.Y. 2005) (approving attorneys’ fees of 40% of the

settlement). The purpose of fee awards in wage and hour cases is to “encourage members of the

bar to provide legal services to those whose wage claims might otherwise be too small to justify

the retention of able, legal counsel.” Sand v. Greenberg, 2010 U.S. Dist. LEXIS 1120, at *9

(S.D.N.Y. Jan. 7, 2010). The FLSA and the NYLL are remedial statutes, the purposes of which

are served by adequately compensating attorneys who protect wage and hour rights. Willix v.

Healthfirst, Inc., 2011 U.S. Dist. LEXIS 21102, at *17 (E.D.N.Y. Feb. 18, 2011). It is common

for attorneys’ fees in FLSA cases to exceed the recovery by many multiples. E.g., Clover v.

Shiva Realty of Mulberry, Inc., 2011 U.S. Dist. LEXIS 51697 at * 11 (S.D.N.Y. May 13, 2011)

         Plaintiff has been represented since August 27, 2015 by Thomas M. Lancia. Mr. Lancia

was admitted to the bar of this Court in 19991. Since that date, he has practiced extensively in

labor and employment law, as well as other areas of practice.

                                           CONCLUSION

         The parties recognize the respective burdens they face with respect to their claims and

defenses and that the results of litigation are uncertain. All parties, similarly, recognize the

unavoidable costs, in time and money, associated with litigation and have decided to resolve

these disputes and all other matters among them in order to avoid the uncertainty and costs of
          Case 1:18-cv-08804-PAC Document 8 Filed 05/31/19 Page 9 of 9



litigation. Accordingly, the settlement, as revised, represents a fair and reasonable compromise

of disputes under the FLSA and complies with this Court’s guidance as to the form of the written

agreement.

       For all of the foregoing reasons, the parties respectfully request that this Court grant their

joint motion and application and approve the settlement of this action, including approval of the

Plaintiff’s release of claims under the FLSA, and “so order” the annexed Stipulation and Order

of Dismissal so that this action is dismissed with prejudice.

Dated: New York, New York
       May 30, 2019

                                                      Respectfully submitted,


                                                      ________/s/_______________
                                                      Thomas M. Lancia
                                                      Thomas M. Lancia, PLLC
                                                      2 Park Avenue, 20th Floor
                                                      New York, New York 10016
                                                      Tel: 212.964.3157

                                                      Tlancia@lancialaw.com
                                                      Attorney for Plaintiff




                                                      __________________________
                                                      Stephen P. Pischl
                                                      CLIFTON BUDD & DEMARIA, LLP
                                                      350 Fifth Avenue Suite 6110
                                                      New York, New York 10118
                                                      Tel: 212.687.7410

                                                      sppischl@cbdm.com
                                                      Attorney for Defendant
